 


109 HR 2898 IH: Vending Machine Safety Act of 2005
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2898 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize the Consumer Product Safety Commission to issue a consumer product safety rule to prevent injuries to users of vending machines. 
 
 
1.Short titleThis Act may be cited as the Vending Machine Safety Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)In May 2005, a 3 year old boy in Elkhart, Indiana, had to be rescued by firefighters after he was trapped in a crane vending machine. The boy was rescued after firefighters removed the back of the machine. 
(2)In June 2000, a 4 year old boy in O’Fallon, Missouri, had to be rescued after getting trapped inside a crane vending machine. The child crawled into the machine through the trap door through which toys are dispensed. The child was freed from the machine only after rescue workers pried the top of the machine off. 
(3)In June 2000, another case of a child being trapped inside the same trap door of a crane vending machine occurred in Texas. 
(4)Since 1990, the Consumer Product Safety Commission has received at least 43 reported incidents of individuals’ use of vending machines which has resulted in personal injury primarily to the individuals’ arms and hands. 
(5)At least 25 of the reported injuries were suffered by minors, 15 of which were by children under the age of 10. 
(6)It is clear that there are defects in the design of the vending machines which have led to the reported injuries.  
3.Vending machine ruleNot later than 180 days after the date of enactment of this Act, the Consumer Product Safety Commission shall issue a consumer product safety standard under section 7 of the Consumer Product Safety Act (15 U.S.C. 2056), for the manufacture and installation of vending machines, particularly those using a lever or crane apparatus to dispense a product. Such standard may include a requirement for warning labels or signs relating to the use of such machines to prevent injuries to individuals, including children.  
 
